Case: 19-40517         Document: 00516072942             Page: 1   Date Filed: 10/28/2021




               United States Court of Appeals
                    for the Fifth Circuit                                United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 28, 2021
                                     No. 19-40517                          Lyle W. Cayce
                                                                                Clerk

   United States of America,

                                                                   Plaintiff—Appellee,

                                          versus

   Alejandro Pineda-Campuzano,

                                                                Defendant—Appellant.


                      Appeal from the United States District Court
                           for the Southern District of Texas
                               USDC No. 7:18-CR-1425-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
           Alejandro Pineda-Campuzano challenges the 60-month prison
   sentence and four-year term of supervised release imposed following his
   guilty plea conviction for possession with intent to distribute approximately
   212 kilograms of marijuana. Pineda-Campuzano argues that the district court
   erred       in   finding   him   ineligible     for    safety-valve      relief       under


           *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40517      Document: 00516072942           Page: 2    Date Filed: 10/28/2021




                                     No. 19-40517


   18 U.S.C. § 3553(f), and in imposing special conditions of supervised release
   in the written judgment that were not orally pronounced at sentence. With
   respect to safety-valve relief under § 3553(f), Pineda-Campuzano claims that
   his Texas conviction for Assault-Family Violence is not a “violent offense”
   and that he is therefore not disqualified from relief on that basis.
          We previously affirmed the district court’s denial of safety-valve relief
   but determined that the court’s imposition of special conditions of release
   that were not orally pronounced at sentence was an abuse of discretion.
   United States v. Pineda-Campuzano, 812 F. App’x 293, 294 (5th Cir. 2020)
   (per curiam). Pineda-Campuzano filed a petition for certiorari, and the
   Supreme Court vacated our judgment and remanded for further
   consideration in light of Borden v. United States, 141 S. Ct. 1817 (2021).
   Pineda-Campuzano v. United States, 141 S. Ct. 2784 (2021) (mem.).
          The government concedes that post-Borden, Pineda-Campuzano’s
   Texas conviction is not a “violent offense” under 18 U.S.C. § 3553(f)
   because it may be committed with a mens rea of recklessness. For this reason,
   the parties agree that Pineda-Campuzano is not precluded from safety-valve
   relief on that basis. Accordingly, we REMAND to the district court for
   resentencing consistent with Borden v. United States, 141 S. Ct. 1817 (2021).




                                          2